Citation Nr: 0503879	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from October 1978 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  


FINDING OF FACT

There is no current medical evidence of allergic rhinitis.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for allergic rhinitis.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
U.S. Court of Appeals for Veterans Claims (Court) appears to 
have held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In September 2002, the veteran signed a statement indicating 
that he was informed of the VCAA.  

Notwithstanding this, the Board finds that the Statement of 
the Case (SOC), Supplemental Statement of the Case (SSOC) and 
correspondence from the RO, provided notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  

In regard to informing the veteran about what information the 
VA would obtain, as well as, what information he would be 
expected to provide, the VCAA notice indicated that there 
were no other records not currently associated with his 
service medical records from any other source needed to 
substantiate his current claim.  The Board finds that this at 
least, implicitly informed the veteran that it would gather 
government records, specifically, his service medical 
records.  

Further, the SOC and SSOC makes it clear that it was his 
responsibility to support the claim with appropriate 
evidence.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
The SOC contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In regard to the "fourth element" (i.e., tell the claimant 
to provide any relevant evidence in his or her possession), 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  
Considering the notification letter and the other documents 
described above, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given an 
opportunity to report for a hearing, but he opted for a 
conference with the Decision Review Officer (DRO).  Further 
the veteran was afforded two VA examinations.   

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

Service medical records show that in June 1991, the veteran 
was prescribed Seldane for allergic rhinitis.  The remaining 
service medical records do not show further treatment for 
allergic rhinitis.  Additionally, there are no findings or 
diagnoses concerning allergic rhinitis at the retirement 
physical examination conducted in September 2002.  In 
reporting his medical history, the veteran denied any 
problems with colds or sinusitis or hay fever.

A VA general medical examination was conducted in October 
2002.  The veteran reported that he had suffered from 
allergic rhinitis for the previous 10 years.  On examination, 
the throat was not congested and the sinuses were nontender.  
The diagnoses included allergic rhinitis.

On the sinus, larynx, and pharynx, portion of the 
examination, the veteran reported that he had had nasal 
congestion, post nasal drainage, and prolonged sneezing, 
which he determined was a sinus infection.  The veteran 
reported that he had not received sinus treatment, undergone 
sinus surgery, taken sinus medication or seen an allergist.  
He was not having symptoms at that time.  The examiner 
reported that a computer tomography (CT) scan was completely 
clear.  The examination of the nose was normal.  The 
diagnostic impression was possible mild allergic rhinitis, 
never proven.  The examiner noted that there was no evidence 
of acute or chronic nose or sinus disorder. 

In light of the veteran's medical history and diagnosis of 
allergic rhinitis, the DRO scheduled VA another examination 
that was conducted in May 2004.  The veteran complained of 
occasional drainage and nasal congestion.  He reported a 
similar medical history as noted at the 2002 VA examinations; 
however, he added that he was treated in 1998 for sinus 
infection and he thought he saw an allergist at one point but 
was not skin tested.  He denied current use of prescription 
or over-the-counter medication for this.  Examination of the 
nose was normal.  The examiner opined that the veteran did 
not have chronic rhinitis or allergic rhinitis, and that 
there was no evidence of acute or chronic nose or sinus 
disease.

Criteria and analysis for service connection for allergic 
rhinitis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

The veteran's problem with presenting a claim for service 
connection for allergic rhinitis arises with the first 
element of Hickson, which is evidence of current disability.  
He underwent VA examinations, as late as May 2004, and there 
is no evidence of allergic rhinitis.  As noted, the doctor 
conducting the October 2002 VA general medical examination 
diagnosed allergic rhinitis; however, it appears that this 
physician relied on the veteran's recitation of his own 
medical and service history, a circumstance that makes the 
doctors' conclusions less persuasive.  See Blackburn v. 
Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Knightly v. Brown, 6 Vet. App. 
2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  This is supported by the fact that the 
examiner did not report any nasal abnormalities.  The 
physician noted that the veteran's throat was not congested 
and the sinuses were nontender.  There were no reported 
abnormalities involving the nose or nasal mucosa at that 
time.  It has not been shown that the veteran's inservice 
treatment resulted in a chronic disability.  

A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See 38 U.S.C.A. § 1131.  Without proof 
of current disability, there can be no valid claim.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

Further, there are no medical opinions of record that relates 
allergic rhinitis to military service.  The only evidence of 
record that suggests a causal relationship between the 
veteran's claimed allergic rhinitis and service is the 
veteran's statements.  However, the Board finds that his 
statements are not competent evidence to establish the 
diagnosis of let alone the etiology of a current disability.  
See Espiritu.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a claim for service 
connection for allergic rhinitis.


ORDER

Entitlement to service connection for allergic rhinitis is 
denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


